Case 2:18-cv-01600-MKB-JO Document 74 Filed 05/01/19 Page 1 of 11 PagelD #: 819

LAW OFFICE OF KENNETH G. WALSH
100 S. Bedford Road, 3" FL.
Mt. Kisco, New York 10549
(929) 241-7307
April 30, 2019

Via ECE

Magistrate Judge James Orenstein
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Stevens Baldo & Lighty, PLLC v. Anthony J. Delluniversita & Paul A. Delluniversita,
2:18-CV-1600 (E.D.N.Y.)

Dear Judge Orenstein,

In accordance with your Honor’s Individual Practice Rules, Plaintiff brings to the court’s
attention, Anthony P. Delluniversita’s fraudulent filing-the Certificate of Service filed on April
26, 2019. D.E..71.

Pursuant to Judge Brodie’s Scheduling Order for Defendants’ Motion to Dismiss [D.E.
70], defense counsel was required to serve Plaintiff with said motion on April 26, 2019. On
Friday evening, Attorney Delluniversita filed a Certificate of Service [D.E. 71], purporting to
represent that Plaintiffs counsel was served via “United States Postal Service Mail 1-Day
priority” (sic), Annexed to the Certificate of Service is an “Click-N-Ship” print-out with the
package’s purported tracking number 9405 5036 9930 0490 0640 55.

As of noon today, Plaintiff's counsel has yet to receive Attorney Delluniversita’s motion.

The undersigned went to the USPS’s Tracking webpage and inserted the tracking number
provided and the USPS reported that on “April 27, 2019 Pre-Shipment Info Sent to USPS, USPS
Awaiting Item. The U.S. Postal Service was electronically notified by the shipper on April 27,
2019 to expect your package for mailing. This does not indicate receipt by the USPS or the
actual mailing date. Delivery status information will be provided if/when available.” See Ex. A
attached. Emphasis added.

It appears that the USPS had no record of this package as of noon. In accordance with
your Honor’s Individual Practice Rules and Local Rule 37.3 of the Local Rule for the United
States District Courts for the Southern and Eastern District of New York, the undersigned wrote
an email to Attorney Delluniversita inquiring about the motion papers. Annexed hereto as
Exhibit B is a copy of the email to Attorney Delluniversita sent at 2:24 P.M. He did not reply.

This evening, I checked the USPS Tracking website and inserted the Tracking No.
Attorney Delluniversita attached to his Certificate of Service on file with the court. The USPS
Tracking system now reports that on “April 30, 2019, 7:31 pm [this package was] accepted at
Case 2:18-cv-01600-MKB-JO Document 74 Filed 05/01/19 Page 2 of 11 PagelD #: 820

USPS Origin Facility Bay Shore, NY 11706.” Emphasis added. Bay Shore is where Attorney
Delluniversita maintains his office.

It appears that Attorney Delluniversita filed a false certificate of service with the court in
an apparent attempt to deprive Plaintiff's counsel adequate time to review and respond to
Defendants’ motion to dismiss. Under Judge Brodie’s Scheduling Order, Plaintiff's counsel has
14 days to respond. By placing the package in the mail this evening with an anticipated delivery
of May 1, 2019, Plaintiff has lost five of the fourteen days to review and analyze a 35 page brief.

Yesterday, Attorney Delluniversita made an application to exceed your Honor’s Individual
Motion Practice and Rules limit on the number or pages for a memorandum of law and the font
size to be used in said memorandum of law. (This application was granted today and now
Plaintiff has to content with a 35 page memorandum of law which has not yet been received.)
Again, Attorney Delluniversita claimed that Plaintiff was “served timely.” See Attorney
Delluniversita’s Letter of April 29, 2019. D.E. 72. This representation was false. Under the
Scheduling Order entered by this court, defendants’ application was to be served by April 26,
2019. Under Rule 5 of the Federal Rules of Civil Procedure, a motion must be served on every
party or its counsel. See Rule 5(a)(1) and (b). Service is complete upon mailing. According to
the USPS, this was not done with respect to the Tracking Number on Attorney Delluniversita’s
Certificate of Service. In fact, it was not mailed until four days later.

For a year now, Attorney Delluniversita has been making misrepresentations to the court,
he and his family/co-defendants have ignored supplementary proceedings in the state court, thus
frustrating the collection of judgment entered in the S.D.TX which has necessitated to some
extent this very case and disobeyed the rules and rulings of this court and the S.D.TX. Now
according to the Certificate of Service he filed in this proceeding and the records of the USPS, it
is clear that he has violated Rule 11. It is respectfully requested that the court issue an Order to
Show Cause sua sponte to Attorney Delluniversita on why sanctions should not be imposed for
this flagrant litigation abuse to handicap Plaintiffs opposition to the defendants’ motion to
dismiss. In the alternative, Plaintiff should be permitted to renew their motion to disqualify
Attorney Delluniversita immediately from continuing to represent the other Delluniversita
defendants based upon the grounds previously stated and this newly discovered vexatious filing
which is patently false. In addition, the Scheduling Order should be amended to provide Plaintiff
another week to oppose defendants’ motion to dismiss or in the alternative, the motion should be
denied or stricken.

As it stands, Plaintiff’s time to respond to the court’s Scheduling Order concerning this
motion is running and we do not have a motion which Attorney Delluniversita represented to the
court was served. Now we know his certificate of service was false. The question is what the
consequences of such action.

 
Case 2:18-cv-01600-MKB-JO Document 74 Filed 05/01/19 Page 3 of 11 PagelD #: 821

Ce: Anthony P. Delluniversita, Esq.
Case 2:18-cv-01600-MKB-JO Document 74 Filed 05/01/19 Page 4 of 11 PagelD #: 822

EXHIBIT A
URPsseom@s- WSR iebeqine®yReseiscument 74 Filed 05/01/19 Page 5 of 11 PagelBage def 3

USPS Tra ckin g FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package +

Tracking Number: 9405503699300490064055 HSRONE 2%

Your package is on its way to a USPS facility. Sign up to get updates, and we'll send you
a delivery date and time when available.

Pre-Shipment

April 27, 2019
Pre-Shipment Info Sent to USPS, USPS Awaiting Item

Get Updates \/

 

 

Text & Email Updates vw
Tracking History “N
April 27, 2019

Pre-Shipment Info Sent to USPS, USPS Awaiting Item

The U.S. Postal Service was electronically notified by the shipper on April 27, 2019 to expect
your package for mailing. This does not indicate receipt by the USPS or the actual mailing date.
Delivery status information will be provided if/when available.

 

Product Information

 

See Less

https://tools.usps.com/go/TrackConfirmA ction?tRef=fullpage&tLo=3 &text28777=&tLabe... 4/30/2019
UgPS.eom@s- USBSSbeqwine@Resubtscument 74 Filed 05/01/19 Page 6 of 11 PagelBage dat 3

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)

The easiest tracking number is the one you don't have to know.

With Informed Delivery®, you never have to type in another tracking number. Sign up to:
e See images* of incoming mail.

e Automatically track the packages you're expecting.

e Set up email and text alerts so you don't need to enter tracking numbers.

e Enter USPS Delivery Instructions™ for your mail carrier.

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLe=3 &text28 777=&tLabe... 4/30/2019
URES.COMB: USE RHEMIREE EP EScument 74 Filed 05/01/19 Page 7 of 11 Pageib'g® 82 3

Sign Up
“NOTE: Black and white (grayscale) images show the outside, front of letter-sized

envelopes and mailpieces thattass sregdssea- eneligninewS agistration Agtion aneut?

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLo=3 &text28777=&tLabe... 4/30/2019
Case 2:18-cv-01600-MKB-JO Document 74 Filed 05/01/19 Page 8 of 11 PagelD #: 826

EXHIBIT B
URRS,¢0m Bp- SPiebaqking®yReswbiscument 74 Filed 05/01/19 Page 9 of 11 PagelBagedaot 3

USP S Tr a ckin g FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package +

Tracking Number: 9405503699300490064055 Remove X

Expected Delivery by

WEDNESDAY
1 MAY EY
2019® 8:00pm

In-Transit

April 30, 2019 at 8:48 pm
Departed USPS Regional Origin Facility
METRO NY DISTRIBUTION CENTER

Change Delivery Instructions \/

 

 

 

Text & Email Updates w
Delivery Instructions ™
Tracking History a

April 30, 2019, 8:48 pm

Departed USPS Regional Origin Facility

METRO NY DISTRIBUTION CENTER

Your item departed our METRO NY DISTRIBUTION CENTER origin facility on April 30, 2019 at
8:48 pm. The item is currently in transit to the destination.

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLe=3 &text28777=&tLabe... 4/30/2019
USES com® VERS daackeisSGeguttument 74 Filed 05/01/19 Page 10 of 11 Pageh#se 8983

April 30, 2019, 8:46 pm
Arrived at USPS Regional Origin Facility
METRO NY DISTRIBUTION CENTER

April 30, 2019, 7:31 pm
Accepted at USPS Origin Facility
BAY SHORE, NY 11706

April 27, 2019
Pre-Shipment Info Sent to USPS, USPS Awaiting Item

 

Product Information We

 

See Less Ww

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLe=3 &text28777=&tLabe... 4/30/2019
USES com® (VERS daacisSBessigument 74 Filed 05/01/19 Page 11 of 11 Pageltsse 963

The easiest tracking number is the one you don't have to know.

With Informed Delivery®, you never have to type in another tracking number. Sign up to:
e See images” of incoming mail.

e Automatically track the packages you're expecting.

e Set up email and text alerts so you don't need to enter tracking numbers.

e Enter USPS Delivery Instructions™ for your mail carrier.

Sign Up

(https://reg.usps.com/entreg/RegistrationAction_input?

*NOTE: Black and white (grayscale) images show the outside, front of letter-sized
envelopes and mailpieces tatrl spsdenis&analRteetessatomated equipment.

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLe=3 &text28777=&tLabe... 4/30/2019
